Citation Nr: 0003802	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a right ankle sprain and assigned a 
noncompensable rating.


REMAND

It is contended by and on behalf of the veteran that the 
noncompensable evaluation assigned to his right ankle 
disability does not accurately reflect the severity of that 
disability.  The veteran contends that his right ankle is 
weak and very stiff in the morning.  In addition, he claims 
that the ankle is painful, requiring pain medication, and is 
adversely affecting his employment as a security guard.

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for his 
service-connected right ankle disability is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well- grounded 
claim). The Board, however, finds that there are pertinent VA 
medical records which have not been associated with the 
veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (per curiam) (records are in constructive 
possession of VA).  In addition, VA has not satisfied its 
duty to assist the veteran in developing his claim as 
required by 38 U.S.C.A. § 5107(a).

At the videoconference hearing before the undersigned Board 
Member in July 1999, the veteran testified that his right 
ankle disability had progressively become worse since the 
most recent VA examination in October 1997.  Accordingly, 
another examination is necessary to determine the current 
severity of the service-connected right ankle disability.  

The veteran also testified that he had been going to VA for 
his ankle for about six years and had his prescriptions 
refilled at the VA Medical Center in Toledo, Ohio.  The 
claims file contains VA outpatient treatment records only to 
June 1996.  

The veteran also testified that he received treatment from 
Stathis D. Palaskas, D.C.  The claims file contains a 
statement dated in November 1998 from Dr. Palaskas confirming 
that the veteran was his patient and describing the treatment 
the veteran had received.  However, the claims file contains 
no clinical records from Dr. Palaskas.

Under the circumstances, the Board is of the opinion that 
further development is warranted.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim, to include treatment with Dr. 
Palaskas.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  In 
any event treatment records from the VA 
Medical Center at Toledo, Ohio, for June 
1996 to the present should be obtained.

2.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected right ankle 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
The extent of any right ankle instability 
should be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to identify the 
specific excursions of motion, if any, 
accompanied by paint.  To the extent 
possible, the examiner should assess the 
extent of any pain.  The physician should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  The veteran's claims file, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect whether a review of the claims 
file was made.  The examination report 
must be typed.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination, have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
entitlement to a compensable evaluation 
for the right ankle disability.  In 
readjudicating the right ankle claim, the 
RO again should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



